                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

In re: Jeffrey Carman                       )         Case No. 19-14906
       Glenda Carman                        )         Chapter 13 Proceedings
       Debtors.                             )         Judge Jessica E. Price Smith

                 CHAPTER 13 TRUSTEE’S OBJECTION TO DEBTORS’
                               MODIFIED PLAN

       Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing
Chapter 13 Trustee (“Trustee”) herein, by and through counsel, and hereby objects to the
Debtors’ Modified Plan filed with this Court on February 24, 2020 (hereinafter “Debtors’
Modified Plan”). In support of her objection, the Trustee makes the following representations to
the Court:

       1.     The Debtors’ proposed plan should comply with 11 U.S.C. §1325(a). The Trustee
              does not believe Debtors’ proposed plan has been offered in good faith. The
              figures now offered for the Debtors’ non-residential real estate propose to retain
              real estate at a loss to general unsecured creditors. The non-residential real estate
              parcels should be surrendered.

       2.     In addition, it appears Debtors are proposing to cram down the mortgage on their
              residential real estate which contradicts Section 1322(b)(2) of the Bankruptcy
              Code.

      WHEREFORE your Trustee, being a proper party in interest, hereby moves this
Honorable Court to deny the Debtors’ Modified Plan for the reasons cited.


                                            Respectfully submitted,

                                                /S/ Holly Davala
                                                HOLLY DAVALA (#0070447)
                                                Staff Attorney for Chapter 13 Trustee
                                                200 Public Square, Suite 3860
                                                Cleveland, OH 44114-2321
                                                (216) 621-4268 Phone
                                                (216) 621-4806 Fax
                                                Ch13trustee@ch13cleve.com




19-14906-jps     Doc 30     FILED 03/03/20        ENTERED 03/03/20 15:09:09             Page 1 of 2
                                CERTIFICATE OF SERVICE

I certify that on March 3, 2020, a true and correct copy of Trustee’s Objection was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

         William C. Behrens, Attorney, on behalf of Debtors at billbehrens@dannlaw.com



                                              /S/ Holly Davala
                                              HOLLY DAVALA (#0070447)
                                              Staff Attorney for Chapter 13 Trustee
                                              200 Public Square, Suite 3860
                                              Cleveland, OH 44114-2321
                                              (216) 621-4268 Phone
                                              (216) 621-4806 Fax
                                              Ch13trustee@ch13cleve.com


HD/alh
3/3/20




19-14906-jps      Doc 30    FILED 03/03/20       ENTERED 03/03/20 15:09:09            Page 2 of 2
